Exhibit 10.1

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (“Release”) is entered
into by and between Walter Investment Management Corp., a Maryland corporation
(the “Company”), and its subsidiaries, predecessors, successors, assigns,
affiliates, insurers and related entities (hereinafter collectively referred to
as “Employer”) and Denmar J. Dixon (hereinafter “Employee”). In consideration
for the mutual promises set forth below, Employer and Employee agree as follows:

 

1. This Release supersedes the release set forth as Appendix 2 to the letter
agreement dated April 4, 2016 between the Employee and Employer (the “Employment
Contract”).

 

2. Employee has resigned as Chief Executive Officer and President of Employer.
The effective date of this resignation is June 30, 2016 (the “Effective Date”).
Between the date of this Release and the Effective Date, Employee shall follow
the reasonable instructions of the Board of Directors and will focus on matters
that facilitate the transition to a new or interim Chief Executive Officer (the
“Transition Services”). For the avoidance of doubt, these Transition Services
are to be provided in addition to Employee’s obligation to perform the
transition services described in Section 6(g) of the Employment Contract. The
Parties have agreed that such resignation shall be treated for all purposes of
the Employment Contract as an Involuntary Termination other than for Cause,
Disability or death (as such terms are defined in the Employment Contract).
Pursuant to the terms of the Employment Contract, Employee must execute this
Release in order to receive the severance set forth in the Employment Contract,
which shall be paid pursuant to the terms of the Employment Contract, so long as
Employee is not in material breach of his post-employment obligations under the
Employment Contract.

 

3. In consideration for the promises and covenants set forth in the Employment
Contract and this Release, including, specifically but without limitation, the
general release set forth in paragraph 4 below, Employee will be paid the
amounts described in Section 6(d) in section 6 of the Employment Contract.
Payments to Employee will be made at such times as are set forth in the
Employment Contract.

 

4. Employee agrees, on behalf of himself, and his heirs, successors in interest
and assigns that, except as specifically provided herein, Employee will not
file, or cause to be filed, any charges, lawsuits, or other actions of any kind
in any forum against Employer and/or its officers, directors, employees, agents,
successors and assigns and does hereby further release and discharge Employer
and its officers, directors, employees, agents, successors and assigns from any
and all claims, causes of action, rights, demands, and obligations of whatever
nature kind or character arising on or before the date of this Release which
Employee may have, known or unknown, against them (including those seeking
equitable relief) alleging, without limitation, breach of contract or any tort,
legal actions under Title VII of the Civil Rights Act of 1964, as amended,
Section 1981 of the Civil Rights Act of 1966, as amended, the Rehabilitation Act
of 1973, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Fair Labor Standards Act of 1938, as amended, the Age
Discrimination in Employment Act of 1967, as amended, (the “ADEA”) (except to
the extent claims under the ADEA arise after the date on which this Release is
signed by Employee), the Americans with Disability Act, the Civil Rights Act of
1991, or any State, Federal, or local law concerning age, race, religion,
national origin, handicap, or any other form of discrimination or retaliation,
or any other State, Federal, or common law or regulation relating in any way to,
Employee’s employment with Employer or Employee’s separation from Employer or
his service as a director, except claims arising in connection with rights and
obligations under this Release or as specifically provided in paragraph 5 or 7
below. Employee further agrees to waive and release any claim for damages
occurring at any time after the date of this Release because of any alleged
continuing effect of any alleged acts or omissions involving Employee and/or
Employer which occurred on or before the date of this Release. Additionally,
Employee shall execute and deliver to Employer on the Effective Date or within 2
days following the Effective Date, a release covering the period between the
date of this Release Date and the Effective Date, substantially in the form
attached to this Release as Appendix 1 (the “Second Release”).

 

5.

Notwithstanding anything contained in this Release to the contrary, the general
release set forth in paragraph 4 shall not apply to any claims under any equity,
option or other Employer incentive plan or award, which shall be governed by the
terms and conditions of such plan(s) or award (and which plan(s) or award shall
not be inconsistent with the applicable terms in the Employment Contract) and
the applicable



--------------------------------------------------------------------------------

  terms in this Release; shall not affect any rights or obligations that
Employee or Employer may have pursuant to the Indemnification Agreement entered
into between Employee and Employer as of April 17, 2009, and shall not affect
any rights Employee has under this Release. Nothing in this Release shall be
construed to prohibit Employee from (1) filing a charge or complaint with the
United States Equal Employment Opportunity Commission (“EEOC”) or other fair
employment practices agency; (2) communicating directly with the United States
Securities and Exchange Commission (“SEC”) or any member of its staff, about any
possible violation of federal securities law; (3) making any disclosure
protected under the whistleblower provisions of federal laws or regulations; or
(4) participating in any investigation or proceeding conducted by the EEOC or
the SEC or any such agency. Employee does not need Employer’s approval (or the
approval of any officer, employee, or agent of Employer, including its Legal
Department) prior to communicating directly with the EEOC or the SEC or their
staff. However, if Employee files a charge with the EEOC or similar agency, or
if one is filed on Employee’s behalf, Employee forever waives and relinquishes
any rights to recover damages resulting from any such charge.

 

6. Neither this Release nor the Second Release shall in any way be construed as
an admission by Employer or Employee that they have acted wrongfully with
respect to each other or that one party has any rights whatsoever against the
other or the other released parties.

 

7. Employee and Employer specifically acknowledge the following:

 

  a. Employee does not release or waive any right or claim which Employee may
have which arises after the date of this Release.

 

  b. In exchange for this general release, Employee acknowledges that Employee
has received separate consideration beyond that which Employee is otherwise
entitled to under Employer’s policy or applicable law.

 

  c. Employee is releasing, among other rights, all claims and rights under the
Age Discrimination in Employment Act (“ADEA”) and the Older Workers’ Benefit
Protection Act (“OWBPA”), 29 U.S.C. §621, et seq.

 

  d. Employee has twenty-one (21) days to consider this Release.

 

  e. Employee has seven (7) days to revoke this Release after acceptance.
However, no consideration will be paid until after the period to revoke the
Second Release has expired and Employee has not revoked this Release or the
Second Release. Additionally, for the revocation to be effective, Employee must
give written notice of Employee’s revocation to Employer’s General Counsel. If
Employee revokes this Release or the Second Release, Employer will be required
to pay/provide Employee only such monies and benefits as are required by law.

 

  f. Employee has resigned as an officer and director of Employer or any of its
affiliates or subsidiaries, effective June 30, 2016.

 

8. Should Employee breach any provision of this Release or the Second Release,
or if Employee does not deliver or he revokes either of those releases,
Employer’s obligation to continue to pay the consideration set forth herein
shall cease and Employer shall have no further obligation to Employee hereunder.
Should Employee breach any provision of this Release or the Second Release, all
other terms and conditions of this Release or the Second Release, including, but
not limited to, the general release in paragraph 5 shall remain in full force
and effect. Should Employer breach any provision of this Release or the Second
Release, the Employee’s obligations hereunder shall cease and Employee shall
have no further obligations pursuant to this Release.

 

9. Employer and Employee agree that in the event it becomes necessary to enforce
any provision of this Release, the prevailing party in such action shall be
entitled to recover all their costs and attorneys’ fees, including those
associated with appeals.

 

2



--------------------------------------------------------------------------------

10. This Release shall be binding upon Employer, Employee and upon Employee’s
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employer and the other released parties and their
successors and assigns.

 

11. Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 5
and 7 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.

 

12. Should any provision of this Release be declared or be determined by any
Court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be a part of this Release.

 

13. This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.

 

14. The Employee and Employer agree that, upon the execution of this Release,
Employer shall issue a press release that is reasonably acceptable to Employee
and file such press release with the Securities and Exchange Commission.

 

15. In lieu of the 2016 long-term incentive opportunity described in
Section 2(c)(iv) and 6(h) of the Employment Contract, Employee shall receive:
(a) a single lump sum cash payment of $2,250,000 within 45 days following the
date of this Release (subject to Section 8, above); and (b) 125,000 restricted
stock units (“RSUs”) issued under the Company’s 2011 Omnibus Incentive Plan, as
amended and restated (the “Plan”), which RSUs shall vest on the Effective Date
and be settled in the form of shares of Company common stock as soon as
practicable following the Effective Date. This Release shall be deemed to
constitute an “Award Agreement” as defined in the Plan.

 

16. In recognition of the transition services to be provided by Employee under
this Release and the Employment Contract, Employer shall pay Employee a single
lump sum cash payment of $200,000 on March 15, 2017.

 

17. For the avoidance of doubt, prior to the execution of this Release, Employee
has been awarded RSUs performance shares (“PSUs”), stock options (“Options”) and
other equity or equity-based awards (collectively referred to as the “Equity
Awards”). Notwithstanding Employee’s resignation or anything to the contrary in
the plan or agreements governing the Equity Awards, the following provisions
will apply: (a) the outstanding RSUs and any other equity or equity-based award
whose vesting is solely contingent upon Employee’s continued service shall vest
at such time(s) as contemplated in the original grant without acceleration of
settlement date and as if, solely for this purpose, Employee remained an
employee of the Employer through the applicable vesting date, (b) with respect
to PSUs or any other equity or equity-based performance award, Employee will be
eligible to receive and be paid the full amount of shares earned based on
performance (as if, solely for this purpose, Employee remained an employee of
the Employer through the applicable date on which the payout amount is
determined) and the PSUs or other equity or equity-based performance award shall
be settled and paid to Employee on the applicable date pursuant to the payout
schedules set forth in the applicable agreements governing the applicable
awards, (c) each outstanding Option (to the extent not already vested) shall
continue to vest (as if, solely for this purpose, Employee remained an employee
of the Employer through the applicable vesting date) and Employee shall be able
to exercise such Options until the expiration date of the Option to exercise
such Option (or, if required by Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and other guidance promulgated thereunder
(“Code Section 409A”), the latest date permitted pursuant to Code Section 409A
and Treasury Regulation 1.409A-1(b)(5)(v), with no shortening of the exercise
period resulting from his resignation, and (d) all Equity Awards shall otherwise
remain subject in all respects to the terms of the relevant plan, including
without limitation, expiration periods for the exercise of Options.

 

3



--------------------------------------------------------------------------------

18. The parties intend that payments and benefits under this Release comply with
the requirements of Code Section 409A, to the extent applicable, and,
accordingly, to the maximum extent permitted, this Release shall be interpreted
to be in compliance therewith. In the event that any provision of this Release
is determined by Employee or Employer to not comply with Code Section 409A,
Employer shall fully cooperate with Employee to reform the Agreement to correct
such noncompliance to the extent permitted under any guidance, procedure, or
other method promulgated by the Internal Revenue Service now or in the future
that provides for such correction as a means to avoid or mitigate any taxes,
interest, or penalties that would otherwise be incurred by you on account of
such non-compliance. In addition, notwithstanding anything contained in this
Release to the contrary, each and every payment made under this Release or the
Employment Contract shall be treated as a separate payment under Section 409A
and not as a series of payments.

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement and
General Release of Claims on the date set forth under their respective
signatures.

 

    WALTER INVESTMENT MANAGEMENT CORP.   /s/ Denmar J. Dixon     By:   /s/
Jonathan F. Pedersen   Denmar J. Dixon     Its:   Chief Legal Officer, General
Counsel and Secretary   Date: June 8, 2016     Date:   June 8, 2016

 

 

4



--------------------------------------------------------------------------------

Appendix 1

SUPPLEMENTAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

This Supplemental Separation Agreement and General Release of Claims (the
“Second Release”) is entered into by and between Walter Investment Management,
Inc., a Maryland corporation (the “Company”), and its subsidiaries,
predecessors, successors, assigns, affiliates, insurers and related entities
(hereinafter collectively referred to as “Employer”) and Denmar J. Dixon
(hereinafter “Employee”).

The Separation Agreement and General Release of Claims, dated June [        ],
2016, by and between Employer and Employee (the “Release”) provides that
Company’s obligation to pay certain severance benefits to Employee is
conditioned on Employee signing, delivering, and not revoking this Second
Release.

In consideration for the mutual promises set forth below, Employer and Employee
agrees as follows:

1. In exchange for the benefits given by Employer to Employee under the Release,
Employee agrees, on behalf of himself, and his heirs, successors in interest and
assigns that, except as specifically provided herein, Employee hereby freely,
finally, fully and forever releases and discharges Employer and its officers,
directors, employees, agents, successors and assigns from any and all claims,
causes of action, rights, demands and obligations of whatever nature, kind or
character arising during the period between the Effective Date (as defined in
the Release) and the date of this Second Release which Employee may have, known
or unknown, against them (including those seeking equitable relief) alleging,
without limitation, breach of contract or any tort, legal actions under Title
VII of the Civil Rights Act of 1964, as amended, Section 1981 of the Civil
Rights Act of 1966, as amended, the Rehabilitation Act of 1973, as amended, the
Employee Retirement Income Security Act of 1974, as amended, the Fair Labor
Standards Act of 1938, as amended, the Age Discrimination in Employment Act of
1967, as amended, (the “ADEA”) (except to the extent claims under the ADEA arise
after the date on which this Second Release is signed by Employee), the
Americans with Disability Act, the Civil Rights Act of 1991, or any State,
Federal, or local law concerning age, race, religion, national origin, handicap,
or any other form of discrimination or retaliation, or any other State, Federal,
or common law or regulation relating in any way to, Employee’s employment with
Employer or Employee’s separation from Employer or his service as a director,
except claims arising in connection with rights and obligations under this
Second Release or as specifically provided in paragraph 2 below. Employee
further agrees to waive and release any claim for damages occurring during the
period between the Effective Date of the Release and the date of this Second
Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which during the period between the
Effective Date of the Release and the date of this Second Release.

2. Notwithstanding anything contained in this Second Release to the contrary,
the general release set forth in paragraph 1 shall not apply to any claims under
any equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award (and which plan(s)
or award shall not be inconsistent with the applicable terms in the Employment
Contract) and the applicable terms in the Release; shall not affect any rights
and obligations that Employee or Employer may have pursuant to the
Indemnification Agreement entered into between Employee and Employer as of
April 17, 2009; and shall not affect any rights Employee has under the Release.

3. Nothing in this Second Release shall be construed to prohibit Employee from
(1) filing a charge or complaint with the United States Equal Employment
Opportunity Commission (“EEOC”) or other fair employment practices agency;
(2) communicating directly with the United States Securities and Exchange
Commission (“SEC”) or any member of its staff, about any possible violation of
federal securities law; (3) making any disclosure protected under the
whistleblower provisions of federal laws or regulations; or (4) participating in
any investigation or proceeding conducted by the EEOC or the SEC or any such
agency. Employee does not need Employer’s approval (or the approval of any
officer, employee, or agent of Employer, including its Legal Department) prior
to communicating directly with the EEOC or the SEC or their staff. However, if
Employee files a charge with the EEOC or similar agency, or if one is filed on
Employee’s behalf, Employee forever waives and relinquishes any rights to
recover damages resulting from any such charge.

 

5



--------------------------------------------------------------------------------

4. Employee and Employer specifically acknowledge the following:

a. Employee has twenty-one days to consider this Second Release.

b. Employee has seven days to revoke this Second Release after acceptance.
However, no consideration will be paid until after the revocation of the
acceptance period has expired. Additionally, for the revocation to be effective,
Employee must give written notice of Employee’s revocation to Employer’s General
Counsel.

c. Employee is releasing, among other rights, all claims and rights under the
Age Discrimination in Employment Act (“ADEA”) and the Older Workers’ Benefit
Protection Act (“OWBPA”), 29 U.S.C. §621, et seq.

d. This Second Release cannot be signed by Employee sooner than the close of
business on the Effective Date.

IN WITNESS WHEREOF, the undersigned have executed this Supplemental Separation
Agreement and General Release of Claims on the date set forth under their
respective signatures.

 

    WALTER INVESTMENT MANAGEMENT CORP.         By:           Its:         Date:
 

 

6